MMEX MINING CORPORATION
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “AGREEMENT”), dated as of April 25, 2011, is
among THE INVESTOR GROUP WHOSE NAMES AND SIGNATURES ARE SHOWN BELOW WITH
PARTICPATION IN FACILITY NOTED (“PURCHASER”), AND MMEX MINING CORPORATION
(“MMEX”).


The parties hereby agree as follows:
 
1.           Each Purchaser agrees to loan to MMEX the dollar amount set forth
opposite the Purchaser’s signature on or before April 27, 2011, in a bridge note
facility of up to US$600,000 (the “Bridge Note Facility”).  Purchaser will wire
transfer such amount to an account designated by MMEX in Dallas, Texas.  MMEX
will use the net proceeds of the Bridge Note Facility (i) to provide a $500,000
deposit for its Hunza Mine Project in Colombia and (ii) to the extent of any
additional funds, for working capital purposes.  The net proceeds will be held
in a segregated account at Chase Bank.  To the extent that funds are withdrawn
by MMEX or any of its subsidiaries from the segregated account, such amounts
will be deemed to be “Withdrawn Funds” hereunder.


2.           MMEX shall repay the entire unpaid principal amount of the Bridge
Note Facility on the earlier of (i) October 14, 2011 or (ii) the date on which
MMEX consummates any “Qualified Financing (as defined herein).”  MMEX shall have
the right to prepay without penalty the Bridge Note Facility at any time prior
to such maturity date.  As used herein, a Qualified Financing shall mean the
receipt of net proceeds by MMEX or its subsidiaries of any debt or equity
financing aggregating at least $5.0 million.


3            In lieu of a stated interest rate, MMEX shall pay to each Purchaser
(i) a fee equal to 12% of the amount of the Bridge Note Facility contributed by
such Purchaser and (ii) an additional fee equal to 13% of such Purchaser’s
portion of the Withdrawn Funds.  All such fees shall be due and payable upon the
maturity of the Bridge Note Facility.


4            Any and all payments by MMEX hereunder shall be made in U.S.
dollars at the address of Purchaser set forth herein (or as otherwise advised in
writing by Purchaser), free and clear of and without deduction for any and all
present or future levies, deductions, stamp or documentary taxes or similar
charges or withholdings and all liabilities with respect thereto.


5            In the event of default in the prompt repayment of the Bridge Note
Facility, the Purchaser may elect to convert the unpaid balance of the Bridge
Note Facility (including any unpaid fees pursuant to Section 3 above) into
shares of MMEX common stock at the rate of $0.04 cents per share (i.e., one-half
of the current market price, thus providing 2.0X coverage).


6.           Concurrently with the issuance of the Bridge Note Facility, MMEX
does hereby grant to each Purchaser warrants (expiring on the third anniversary
of their issuance) to purchase shares of MMEX common stock at the exercise price
of $ 0.08 cents per share (i.e. current market price as of April 25, 2011).
 
 
 

--------------------------------------------------------------------------------

 


7.           This Agreement shall be binding upon and inure to the benefit of
the respective legal representatives, successors and assigns of the parties
hereto; however, MMEX may not assign or transfer any of its rights or delegate
any of its obligations under this Agreement or any of the documents contemplated
hereunder to which it is a party or otherwise bound, by operation of law or
otherwise.


8.           Any notice, consent, demand, request, approval or other
communication to be given hereunder by any party to another shall be deemed to
have been duly given if given in writing and personally delivered or sent by
overnight delivery service, facsimile transmission or United States mail,
registered or certified, postage prepaid, with return receipt requested, to the
address set forth under the parties' signature hereto.  Notice so given shall be
deemed to be given and received on the date of actual delivery.


9.           This Agreement and the documents contemplated hereby may only be
amended by an instrument in writing executed jointly by MMEX and Purchaser and
supplemented only by documents delivered or to be delivered in accordance with
the express terms thereof.


10.         This Agreement may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement.
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first above written.


MMEX MINING CORPORATION


By
  
 
Jack W. Hanks, President and CEO
     
PURCHASER I: US$
  
     
By:
  
 
  
   
Address for payment and notices:
     
PURCHASER II: US$
 
     
By:
  
 
  
   
Address for payment and notices:
     
PURCHASER III: US$
  
 
  
       
By:
  
     
Address for payment and notices:
 



 
3

--------------------------------------------------------------------------------

 
 